      Case 2:19-cv-04616-HB Document 11 Filed 02/05/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DERRICK JACOBS                                          CIVIL ACTION

     V.

CITY OF PHILADELPHIA, et al.                            NO. 19-4616


                                     ORDER

          AND NOW, this     Sft..,   day of February, 2020, it is

hereby ORDERED that the Order of the court dated January 30, 2020

(Doc. # 9) is VACATED.



                                             BY THE COURT:
